McCORMICK, Circuit Judge.
This is an appeal from an interlocutory decree of the circuit court for the Northern district of Alabama (114 Fed. 201) in which it wa's “ordered, adjudged, and decreed that the prayer and motion for injunction be, and the same is hereby, overruled and denied this 19th day of February, 1902.” The law in force at the time this interlocutory decree was- rendered and at this time does not authorize an appeal from such a decree. Act of congress approved June 6, 1900 (31 Stat. 1899, 1900) p. 660; Westinghouse Air Brake Co. v. Christensen Engineering Co., 44 C. C. A. 92, 104 Fed. 622; Wire Co. v. Boyce, 44 C. C. A. 588, 104 Fed. 172; Omaha & S. W. R. Co. v. Chicago, St. P., M. & O. Ry. Co., 45 C. C. A. 474, 106 Fed. 586; Rowan v. Ide, 46 C. C. A. 214, 107 Fed. 161.
As this court has no. jurisdiction to entertain this appeal, the 'same must be dismissed, and it is so ordered.